Citation Nr: 0111709	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hiatal hernia with reflux and irritable bowel syndrome, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active military service from December 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1999, a statement of the case was issued 
in February 2000, and a substantive appeal was received in 
June 2000.

In a February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hemorrhoids secondary to the veteran's hiatal hernia with 
reflux and irritable bowel syndrome as not well grounded.  
The veteran's June 2000 substantive appeal on the hiatal 
hernia with reflux and irritable bowel syndrome issue also 
set forth argument pertinent to the service connection for 
hemorrhoids issue.  This matter is hereby referred to the RO 
for a determination as to whether that communication 
constituted a notice of disagreement from the February 2000 
rating decision.  


FINDING OF FACT

The veteran's service-connected hiatal hernia with reflux and 
irritable bowel syndrome is manifested by frequent episodes 
of bowel disturbance with abdominal distress as well as 
frequent epigastric distress; the veteran is not malnourished 
or anemic, and there is no considerable impairment of health. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for service-connected hiatal hernia with reflux or 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000); 38 C.F.R. §§ 4.7, 4.114, 4.118, 
Diagnostic Codes 7319 and 7346 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1998 rating decision granted service connection for 
a hiatal hernia with irritable bowel syndrome, but found that 
it was not disabling to a compensable degree.  The veteran 
initiated an appeal of that decision, and a July 1998 rating 
decision granted a 10 percent evaluation.  After being 
informed of this decision, the veteran informed the RO in 
August 1998 that he was satisfied with the evaluation, and 
that he did not wish to pursue an appeal.  

The veteran is now seeking an increased evaluation for his 
service-connected hiatal hernia with irritable bowel 
syndrome.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board initially finds that the heightened 
notice/assistance requirements of the Act have been met.  In 
this respect, the RO has informed the veteran of the criteria 
for a higher evaluation, by providing him with a photocopy of 
the underlying November 1999 rating decision and by issuing a 
statement of the case in February 2000.  The veteran informed 
the RO that he received VA treatment for his gastrointestinal 
problems in December 1999, and these records have been 
obtained, fulfilling the notice requirements of the Act.  In 
a similar manner, the RO afforded the veteran a VA 
examination in October 1999, fulfilling this requirement of 
the Act.  Accordingly, the Board finds that the RO has 
complied with the requirements of the Act.

On VA examination in October 1999, the veteran complained of 
diarrhea as well as occasional vomiting after eating spicy 
foods.  As an example, the veteran told the examiner that he 
had Sloppy Joes the night before, resulting in both vomiting 
and diarrhea.  The examiner indicated that the last time the 
veteran reported having diarrhea was five weeks before.  He 
reported six bowel movements a day.  The veteran also 
informed the examiner that he would have occasional pain in 
his abdomen, but that he had not had this for about five or 
six weeks.  The veteran informed the examiner that he was 
followed by the VA Canton, Ohio outpatient clinic, and was 
prescribed Bentyl for treatment.  On clinical examination, 
the veteran weighed 200 pounds, which was described as 
stable, and stood six feet tall.  There was no evidence of 
malnutrition or anemia.  Bowel sounds were normal.  An upper 
gastrointestinal test, using barium, did not reveal pathology 
of the upper gastrointestinal tract.  VA treatment records 
have been obtained by the RO during the course of this 
appeal.  While they need not be discussed in great detail, an 
August 1999 treatment record noted that the veteran had 
complaints of indigestion and frequent vomiting.  However, 
his abdomen was soft and nontender, and he was given a new 
prescription.  He was to return to the clinic in six months.

In his substantive appeal received in April 2000, the veteran 
stated that his symptoms were far worse than that recorded in 
his VA examination report.  He wrote that he had diarrhea 
three times a day, and that his cramps caused him to lie on 
the ground in a fetal position, or that he had heartburn with 
severe chest and arm pain.  He also stated that "this 
happens every day or it may not."  Precipitating factors 
were eating or drinking anything, including water, or nothing 
at all.  He stated that it all depends on what day it is. 

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

The RO has evaluated the veteran's service-connected 
irritable bowel syndrome under Diagnostic Codes 7319 and 
7346, which evaluate irritable colon syndrome and hiatal 
hernia, respectively.  

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted for moderate impairment; frequent episodes of bowel 
disturbance with abdominal distress, while the highest 
evaluation, 30 percent, is warranted for severe symptoms; 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Under Code 7346 for hiatal hernia, a 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  

After reviewing the evidence in light of the diagnostic 
criteria, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not persuasively show diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
It appears that the veteran does suffer periodic episodes, 
but information given by the veteran to VA examiners as well 
as what appears to have been reported in his substantive 
appeal does not support a finding of more or less constant 
abdominal distress.  It is clear that he continues to suffer 
pertinent symptomatology, but the evidence suggests that his 
current symptoms are productive of no more than moderate 
impairment.  His episodes of bowel disturbance and abdominal 
distress are frequent, but such symptoms are expressly listed 
as criteria for the current 10 percent rating.  

The Board also notes that bowel sounds were normal at the 
time of his VA examination, and his abdomen was non-tender at 
the time he appeared for treatment in August 1999.  This is 
not consistent with a 30 percent evaluation, which requires 
substantially constant abdominal distress.  Notably, the 
veteran weighed 200 pounds at the time of his VA examination, 
was not malnourished, nor did he show signs of anemia.  There 
is no persuasive of considerable impairment of health.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim under either Code 7319 or Code 
7346.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Additionally, the Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no assertion or showing by the veteran that his 
disability, described for rating purposes as hiatal hernia 
with reflux and irritable bowel syndrome, has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board emphasizes to the veteran that it does 
not doubt that the disability at issue is productive of 
frequent symptoms.  However, the Board is bound by the 
diagnostic criteria set forth by regulation, and the evidence 
simply does not show that the criteria for a rating in excess 
of 10 percent have been met at this time.  The veteran may 
always advance another increased rating claim should there be 
an increase in the severity of this disability.  The above 
decision is limited to the hiatal hernia with reflux and 
irritable bowel syndrome.  The matter of the claimed 
hemorrhoid disorder has been referred to the RO in the 
introduction of this decision. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

